PER CURIAM.
Robert Bakerman appeals an order of the Department of Business Regulation, Division of Pari-Mutuel Wagering.
Assuming, without deciding, that appellant was entitled to an administrative appeal as a matter of right to the Division of Pari-Mutu-el Wagering, we find no reversible evidentia-ry error and conclude that the law was correctly applied. See Fla.Admin.Code R. 61D-1.008(16); Hyman v. State, Dep’t of Business Regulation, Div. of Pari-Mutuel Wagering, 431 So.2d 603 (Fla. 3d DCA 1983); § 550.2415, Fla.Stat. (1993).
Affirmed.